--------------------------------------------------------------------------------

Exhibit 10.2


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into by and between
M. BURKE WELSH, JR. ("Consultant"), and PAB BANKSHARES, INC. and THE PARK AVENUE
BANK (the “Companies”).   Consultant and the Companies are sometimes referred to
together as the “parties” or individually as a “party.”


W I T N E S S E T H:
WHEREAS, the Companies desire to retain Consultant to provide certain services
to the Companies, and Consultant desires to provide such services to the
Companies, all subject to the terms and conditions set forth herein;


NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:


1.            Engagement as an Independent Contractor.


The Companies hereby agree to engage Consultant as an independent contractor,
and Consultant hereby accepts such engagement as an independent contractor, upon
the terms and conditions set forth in this Agreement.


2.            Term.


(a)           The term of this Agreement shall commence on April 6, 2009 and
shall expire on March 31, 2010 (“Term”), unless the Agreement is terminated
before the expiration of the Term pursuant to Section 2(b), (c), or (d) below.


(b)           Notwithstanding Section 2(a), if Consultant dies during the Term
of this Agreement, the Agreement shall terminate.


(c)           Notwithstanding Section 2(a), the Companies may terminate this
Agreement at any time with or without advance notice or cause by providing
written notice to Consultant.


(d)           Notwithstanding Section 2(a), Consultant may terminate this
Agreement upon a material breach by the Companies.


(e)           Upon termination of this Agreement by the Companies, Consultant
shall be entitled to payments in the amount, and under the terms, provided in
Section 5 below.  Upon payment of such sums, the Companies shall have no further
obligations under this Agreement except the obligations in Section 12 of this
Agreement.


3.            Services.


Subject to the terms and conditions set forth in this Agreement, during the Term
of this Agreement, Consultant shall provide the following services (the
“Services”) to the Companies or their designated representatives:

 
1

--------------------------------------------------------------------------------

 

Exhibit 10.2


(a)           assist with the Companies’ efforts to participate in certain
government-sponsored programs;


(b)           assist with the Companies’ interaction with various banking
regulators, including, but not limited to, the Georgia Department of Banking and
Finance and the Board of Governors of the Federal Reserve System;


(c)           assist with the Companies’ relationships with its borrowers,
depositors, and other customers;


(d)           assist with the Companies’ efforts to reduce their level of
non-performing assets; and


(e)           assist the Companies with such services as they may reasonably
request from time to time.


Consultant shall provide the Services during the Term of this Agreement at the
request of the Companies, at an average level of no more than eight (8) hours
per week.  Additionally, during the Term of this Agreement, Consultant agrees to
take no actions that in any way damage the public image or reputation of the
Companies or their affiliates or to knowingly assist, in any way, a competitor
of the Companies.


4.            Consultant as an Independent Contractor.


In the performance of this Agreement, both Consultant and the Companies will be
acting in their own separate capacities and not as agents, employees, partners,
joint venturers or associates of one another.  It is expressly understood and
agreed that Consultant is an independent contractor of the Companies in all
manners and respects.  The parties further agree that:


(a)           Consultant is not authorized to bind the Companies to any
liability or obligation or to represent that Consultant has any such authority.


(b)           Consultant may, at his own option, choose to perform his
consulting services as part of a single-member limited liability corporation or
other corporate entity.


(c)           Consultant may, at his option, obtain and maintain (at
Consultant’s own cost) any required insurance or other protection required for
the performance of the Services under this Agreement.


(d)           Except as provided in Section 5, Consultant shall be solely and
exclusively responsible and liable for all expenses, costs, liabilities,
assessments, maintenance, insurance, undertakings and other obligations incurred
by Consultant at any time and for any reason as a result of this Agreement or
the performance of the Services by Consultant.


(e)           Consultant shall be solely and exclusively responsible for
obtaining and providing (at Consultant’s own cost) whatever computer, training,
software or other equipment Consultant believes is necessary to complete the
Services required under this Agreement.


(f)           Consultant shall complete the Services required under this
Agreement according to Consultant’s own means and methods of work which shall be
in the exclusive charge and control of Consultant and which shall not be subject
to the control or supervision of Companies, except as to the results of the
work.

 
2

--------------------------------------------------------------------------------

 

Exhibit 10.2


 (g)           Consultant shall not be subject to the Companies’ employee
personnel policies and procedures.  Except as a former employee of the
Companies, or pursuant to any Employment Termination Agreement with the
Companies, or as required by law, Consultant also shall not be eligible to
receive any employee benefits or participate in any employee benefit plan
sponsored by the Companies, including, but not limited to, any retirement plan,
insurance program, disability plan, medical benefits plan or any other fringe
benefit program sponsored and maintained by the Companies for their employees.


(h)            The Companies and Consultant acknowledge and agree that
Consultant shall not provide the Services to the Companies on a full-time
basis.  Nothing in this Agreement shall prevent Consultant from engaging in
other activities for and on behalf of other clients during the Term of this
Agreement, provided that those services (i) are not inconsistent or incompatible
with Consultant’s obligations under this Agreement, including Section 6 of this
Agreement, and (ii) do not violate the Employment Termination Agreement between
Consultant and the Companies.


5.            Compensation.


(a)           As payment for the Services rendered pursuant to this Agreement,
the Companies shall pay, and Consultant shall accept, a fee of one hundred-fifty
dollars ($150) per each hour that Consultant provides the Services.  The fee for
any partial hour that Consultant provides the Services shall be determined by
multiplying one hundred-fifty dollars ($150) by a fraction of which the
numerator is the number of minutes in the period and the denominator is sixty
(60).


(b)           Consultant shall be reimbursed by the Companies for reasonable
business expenses incurred in providing the Services, including mileage,
airfare, hotels, meals, and parking, in accordance with Section 20 below,
provided that those expenses are approved by at least one of the Companies in
advance and Consultant submits receipts for those expenses to the Companies in a
timely manner.


(c)           Consultant shall invoice The Park Avenue Bank on a monthly basis
for hours worked and reimbursable expenses for the preceding month.  All
invoices shall be directed to:


The Park Avenue Bank
Attention: Donald J. Torbert
3250 North Valdosta Road
Valdosta, Georgia 31602


Payment to Consultant for hours worked and reimbursable expenses shall be made
no later than 15 days after receipt of such invoice.


(d)           Consultant hereby acknowledges and agrees that Consultant shall be
solely responsible for all of Consultant’s withholding taxes, social security
taxes, unemployment taxes, and workers’ compensation insurance premiums, if
any.  Consultant hereby agrees to indemnify and hold harmless the Companies from
any liability for, and any and all federal, state and local taxes or assessments
of any kind arising out of or in connection with any fee paid by the Companies
to Consultant.

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.2


6.            Confidentiality.


(a)           For purposes of this Agreement, the following terms shall have the
following respective meanings:


(i)           “Confidential Information” shall mean all valuable, proprietary
and confidential information belonging to or pertaining to the Companies that
does not constitute a “Trade Secret” of the Companies and that is not generally
known by or available to the Companies’ competitors but is generally known only
to the Companies and those of its employees, independent contractors, clients or
agents to whom such information must be confided for internal business purposes.


(ii)           “Trade Secrets” shall mean the “trade secrets” of the Companies
as defined under applicable law.


(b)           During the performance of his duties hereunder, Consultant will be
exposed to certain Trade Secrets and Confidential Information.  Consultant
acknowledges and agrees that the Trade Secrets and Confidential Information
represent a substantial investment by the Companies and that any disclosure or
use of any of such Trade Secrets or Confidential Information, except as
otherwise authorized in this Agreement, or any other violation of the
confidentiality provisions of this Section 6, would be wrongful and could cause
immediate and irreparable injury to the Companies.


(c)           Except as required to perform his obligations under this
Agreement, Consultant hereby covenants and agrees that Consultant shall regard
and treat Trade Secrets and all Confidential Information as strictly
confidential and wholly-owned by the Companies and shall not, for any reason, in
any fashion, either directly or indirectly, use, sell, lend, lease, distribute,
license, give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party entity for any purpose other than in accordance with this Agreement
or as required by applicable law:  (i) with regard to any Confidential
Information, during the Term of this Agreement and for a period of three (3)
years thereafter, and (ii) with regard to any Trade Secret, at any time during
which such information constitutes a trade secret under applicable law.


7.            Ownership of Work Product.


All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by Consultant in performing the
Services pursuant to this Agreement (collectively, the “Work Product”) shall be
owned exclusively by the Companies.  To the greatest extent possible, any Work
Product shall be deemed to be a “work made for hire” (as defined in the United
States Copyright Act, 17 U.S.C.A. §101 et seq., as amended) and owned
exclusively by the Companies.  Consultant hereby unconditionally and irrevocably
transfers and assigns to the Companies all right, title and interest in or to
any Work Product.  To the extent the Work Product is deemed to be other than a
“work made for hire,” Consultant hereby assigns all right, title and interest in
and to the Work Product to the Companies and agrees to execute all documents
requested by the Companies to confirm such assignment.

 
4

--------------------------------------------------------------------------------

 

Exhibit 10.2


8.            Remedies.


The parties represent and agree that any disclosure or use of any Trade Secrets
or Confidential Information by Consultant except as otherwise permitted under
this Agreement or authorized by the Companies in writing, or any other violation
of Section 6, would be wrongful and cause immediate, significant, continuing and
irreparable injury and damage to Companies that is not fully compensable by
monetary damages.  Should Consultant breach or threaten to breach any provision
of Section 6, the Companies shall be entitled to obtain immediate relief and
remedies in a court of competent jurisdiction (including but not limited to
damages, preliminary or permanent injunctive relief and an accounting for all
profits and benefits arising out of Consultant’s breach), cumulative of and in
addition to any other rights or remedies to which Companies may be entitled by
this Agreement, at law or in equity.


9.            Return of Materials.


Immediately upon termination of the Agreement, or at any point before or after
that time upon the specific request of Companies, the Consultant shall return to
the Companies, all written or descriptive materials of any kind belonging or
relating to the Companies or their affiliates, including, without limitation,
any Work Product, Confidential Information and Trade Secrets, in Consultant’s
possession or control.


10.           Laws, Regulations, and Public Ordinances.


Consultant shall comply with all federal, state, and local statutes,
regulations, and public ordinances governing his work hereunder and shall
indemnify, defend and hold the Companies harmless from any and all liability,
damage, cost, fine, penalty, fee and expense arising from Consultant’s failure
to do so.


11.           Notices.


All notices required, necessary or desired to be given pursuant to this
Agreement shall be in writing and shall be effective when delivered or on the
third day following the date upon which such notice is deposited, postage
prepaid, in the United States mail, certified return receipt requested, and
addressed to the party at the address set forth below:


If to Consultant:
 
If to the Companies:
 
M. Burke Welsh, Jr.
154 Darwish Drive
McDonough, Georgia 30252
 
Attention:  Donald J. Torbert
The Park Avenue Bank
3250 North Valdosta Road
Valdosta, Georgia 31602
 


 
5

--------------------------------------------------------------------------------

 

Exhibit 10.2


12.           Indemnification.


The Companies shall indemnify and defend Consultant against any and all future
claims and civil actions arising out of his work as a consultant pursuant to
this Agreement.  Any indemnification provided to Consultant under this Paragraph
12 shall be on the same terms and to the same extent as the indemnification
provided under the Companies’ bylaws to the Companies’ officers and directors.


13.           Waiver of Breach.


The waiver by any party to this Agreement of a breach of any provision, section
or paragraph of this Agreement shall not operate or be construed as a waiver of
any subsequent breach of the same, or of a different provision, section or
paragraph, by any party hereto.


14.           Assignment by Consultant.


Consultant may not assign, transfer or subcontract any of its rights or
obligations under this Agreement to any party without the prior written consent
of the Companies.  Consultant’s obligations under this Agreement shall be
binding on Consultant’s successors and permitted assigns (if any).  Any
assignment, transfer or subcontracting in violation of this provision shall be
void.


15.           Governing Law and Consent to Jurisdiction.


This Agreement shall be construed and enforced in accordance with the laws of
the State of Georgia.  In addition, the parties consent to personal jurisdiction
and venue solely within the State of Georgia and waive all otherwise possible
objections thereto.  The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Southern District of Georgia, Valdosta Division or the state or superior
courts of Lowndes County, Georgia.


16.           Severability.


The unenforceability or invalidity of any particular provision of this Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable. The judicial body
interpreting this Agreement shall be authorized and instructed to rewrite any of
the sections which are enforceable as written in such a fashion so that they may
be enforced to the greatest extent legally possible.  Consultant acknowledges
and agrees that the covenants and agreements contained in this Agreement shall
be construed as covenants and agreements independent of each other or any other
contract between the parties hereto and that the existence of any claim or cause
of action by Consultant against the Companies, whether predicted upon this
Agreement or any other contract, shall not constitute a defense to the
enforcement by the Companies of said covenants and agreements.


17.           Interpretation.


Should a provision of this Agreement require judicial interpretation, it is
agreed that the judicial body interpreting or construing the Agreement shall not
apply the assumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that an instrument is to
be construed more strictly against the party which itself or through its or its
agents prepared the agreement, it being agreed that all parties and/or their
agents have participated in the preparation hereof.  The headings contained
herein are for the convenience of the parties only and shall not be interpreted
to limit or affect in any way the meaning of the language contained in this
Agreement.

 
6

--------------------------------------------------------------------------------

 

Exhibit 10.2


18.           Survival.


Notwithstanding any expiration or termination of this Agreement, the provisions
of Sections 6 – 13 and 15 – 19 hereof shall survive and remain in full force and
effect, as shall any other provision hereof that, by its terms or reasonable
interpretation thereof, sets forth obligations that extend beyond the
termination of this Agreement.


19.           Entire Agreement, Binding Nature.


This Agreement embodies the entire agreement of the parties and supersedes all
prior agreements between the parties hereto relating to the subject matter
hereof (except as to any Employment Termination Agreement executed between
Consultant and the Companies).  This Agreement may not be modified or amended
except by a written instrument signed by both Consultant and an authorized
representative of one of the Companies.  This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


20.           Reimbursements.   To the extent they constitute deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the amount of expenses eligible for reimbursement under this
Agreement, or in-kind benefits provided, during one calendar year may not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other calendar year.  Any such reimbursement of an eligible expense shall be
made promptly after proper substantiation of such expense, but in no event later
than the last day of the calendar year following the calendar year in which the
expense was incurred.  The right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for any other benefit.


21.           409A.


Notwithstanding the foregoing, for purposes of Section 409A of the Code, the
parties agree that Consultant will have a “separation from service” within the
meaning of Section 409A of the Code on the Termination Date because it is
reasonably anticipated that the level of bona fide services Consultant will
perform for the Companies or their affiliates after such date pursuant to this
Agreement or otherwise will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services that Consultant performed for
the Companies over the immediately preceding thirty-six (36) month period (or
such lesser period as the Consultant provided services to the Companies).  


Notwithstanding any other provision of this Agreement, it is intended that any
payment or benefit which is provided pursuant to, or in connection with, this
Agreement that is considered to be deferred compensation subject to Section 409A
of the Code shall be provided and paid in a manner, and at such time, as
complies with the applicable requirements of Section 409A of the Code.  For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code. Notwithstanding the
foregoing, neither the Companies, nor any of their affiliates, nor any of their
officers, directors, employees or representatives shall be liable to Consultant
if any payments or benefits provided hereunder are considered deferred
compensation or for any interest, taxes or penalties resulting from
non-compliance with Section 409A of the Code.

 
7

--------------------------------------------------------------------------------

 

Exhibit 10.2


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this _6th___
day of _____April_______, 2009.




“COMPANIES”
 
“CONSULTANT”
PAB Bankshares, Inc.
 
M. Burke Welsh, Jr.
       
By:
/s/ Thompson Kurrie, Jr.
 
/s/ M. Burke Welsh, Jr.
       
Its:
Vice Chairman
  Witnessed By:
  /s/ Al D. Hosford
       
The Park Avenue Bank
           
By:
/s/ Thompson Kurrie, Jr.
           
Its:
Vice Chairman
   


 
8 

--------------------------------------------------------------------------------